--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]


 
August 28, 2015




BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Attention:  Daniel Saks


RJ Credit LLC
250 West 55th Street, 14th Floor
New York, New York 10019
Attention:  David Steinberg


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention:  Eliezer M. Helfgott, Esq.


 
Re:
Consent and Agreement



Dear Messrs. Saks and Steinberg:


Reference is made to that certain Note Purchase Agreement, dated March 7, 2014
(the “NPA”), by and among BRe BCLIC Primary, BRe BCLIC Sub (“BCLIC Sub”), BRe
WNIC 2013 LTC Primary (“WNIC Primary”), BRe WNIC 2013 LTC Sub (“WNIC Sub”),
Heartland Bank (“Heartland”) and RJ Credit LLC (“RJC”) (collectively, the
“Purchasers”), BAM Administrative Services LLC, as agent for the Investors (the
“Agent”), and PEDEVCO Corp. (the “Company”), pursuant to which the Company
issued Senior Secured Promissory Notes to each of the Investors (collectively,
but excluding the Heartland Note as defined below, the “Notes”).  On March 19,
2015, BRe WNIC 2013 LTC Primary transferred a portion of its Note to Heartland
and the Company reissued a replacement note to Heartland (the “Heartland
Note”).  On April 1, 2015, BRe BCLIC Primary transferred the entirety of its
Note to Senior Health Insurance Company of Pennsylvania (“SHIP” and,
collectively with the Purchasers and Heartland, the “Investors”).  Reference is
also made to that certain Note and Security Agreement, dated April 10, 2014, as
amended on February 23, 2015, issued by the Company to RJC (the “RJC Junior
Note”).  To the extent not defined herein, capitalized terms shall have the
meaning ascribed to them in the NPA.


Each of BCLIC Sub, WNIC Primary, WNIC Sub, SHIP and RJC (collectively, the
“Original Investors”) hereby agree, subject to effectiveness of the Increased
Rate (as defined below), to (i) defer until the Maturity Date, 12/17ths of the
interest payments (and 17/17ths with respect to RJC only) otherwise due and
payable by the Company to the Original Investors under the Notes on payment
dates occurring during the six (6) month period of August 1, 2015 through
January 31, 2016 (the “Original Investor’s Interest Deferral”), it being
understood and agreed by the Company that 5/17ths of the interest payments
otherwise due and payable by the Company to the applicable Original Investors
under each of the Notes (except RJC, which shall receive no cash payment and
shall defer 17/17ths of the interest payments) during such same period shall
nonetheless be paid in cash on the first Business Day of each month in
accordance with the terms of the Notes, and (ii) defer until the Maturity Date
the mandatory principal payments that are otherwise due and payable by the
Company to the Original Investors under the Notes on payment dates occurring
during the six (6) month period of August 1, 2015 through January 31, 2016 (the
“Original Investor’s Principal Repayment Deferral”).  RJC hereby agrees to defer
until the Maturity Date, all interest payments otherwise due and payable by the
Company to RJC under the RJC Junior Note on payment dates occurring during the
six (6) month period of August 1, 2015 through January 31, 2016 (the “RJC Junior
Note Interest Deferral”).
 
 

 
 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 2
 
 
 
For good and valuable consideration, the Investors and the Company hereby agree
that (i) during the period commencing on July 1, 2015 through and including
December 31, 2015 the interest rate under each of the Notes shall be increased
by 2% to accrue at a rate of 17% per annum on all outstanding principal under
the Notes together with all interest that is subject to the Interest Deferral
(the “Increased Rate”) and (ii) on January 1, 2016, immediately following the
end of the period commencing on July 1, 2015 through and including December 31,
2015 (the “Waiver Period”), the interest rate under each of the Notes shall
return to 15% per annum, and the interest rate under the RJC Junior Note shall
return to 12% cash pay per annum, but such interest shall continue to accrue on
all outstanding principal plus all interest subject to the Original Investor’s
Interest Deferral and RJC Junior Note Interest Deferral described above, as
applicable.  For avoidance of doubt, nothing hereunder shall amend or otherwise
modify the terms and conditions of the Heartland Note, which the Original
Investors agree and acknowledge is being modified pursuant to a separate written
agreement between Heartland and the Company on or about the date hereof (the
“Heartland Amendment”).


Furthermore, on the date hereof and on a monthly basis hereafter, the Company
shall prepare and deliver to RJC (or their agent) (i) a Monthly Budget (as
defined below), in form and substance reasonably satisfactory to RJC at least
five (5) business days prior to the commencement of each reporting month and
(ii) such financial statements with respect thereto as Investors (or their
agent) may reasonably request.  The Company shall comply with the budgeted
expenses set forth in each Monthly Budget in all respects; provided, however,
that a variance of less than ten (10%) percent with respect to the expenses, on
an aggregate basis, as set forth in any Monthly Budget shall be permitted during
the term of the Notes.  For purposes hereof, the term “Monthly Budget” shall
mean each monthly cash flow forecast prepared by the Company, in form and
substance satisfactory to RJC (or their agent), as updated from time to time
with the consent of the RJC (or their agent), which Monthly Budget shall specify
in detail all non-recurring expenses anticipated during such reporting month, as
well as include all anticipated non-cash budget items.


As additional consideration of each Investors’ agreements as described herein,
within thirty (30) days of August 1, 2015 (regardless of whether the Obligations
under the Notes or the RJC Junior Note have been indefeasibly paid in full), and
subject to NYSE MKT additional listing approval, the Company shall issue to each
Investor (other than Heartland) a warrant (each, an “Initial Warrant”) with a
three (3) year term (the “Term”) immediately exercisable during such Term at a
price of $0.75 per share (cash exercise only) for a number of shares of common
stock of the Company (the “Initial Warrant Shares”) calculated with respect to
each Investor as follows:




A = B *
C
 
D



Where:


A =
the number of Initial Warrant Shares, rounded up to the nearest whole share
B =
1,200,000
C =
the aggregate total principal amount due under the Note(s) and/or RJC Junior
Note held by the applicable Investor as of August 1, 2015 (the “Investor’s
Principal”)
D =
the aggregate total principal amount due under all of the Notes and the RJC
Junior Note held by all the Investors as of August 1, 2015 (the “Aggregate
Principal”).

 

 
 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 3
 
 
 
As additional consideration of each Investors’ agreements as described herein,
within thirty (30) days of February 1, 2016 (regardless of whether the
Obligations under the Notes or RJC Junior Note have been indefeasibly paid in
full), and subject to NYSE MKT additional listing approval, the Company shall
issue to each Investor (other than Heartland) an additional warrant (each, a
“Subsequent Warrant”) with the same Term and immediately exercisable during such
Term at a price of $0.75 per share (cash exercise only) for a number of shares
of common stock of the Company (the “Subsequent Warrant Shares”) calculated with
respect to each Investor as follows:




E = ((F/0.75) – B) *
G
 
H



Where:


E =
the number of Subsequent Warrant Shares, rounded up to the nearest whole share
F =
the actual aggregate amount of the interest and principal payments deferred
under the Original Investor’s Interest Deferral and Original Investor’s
Principal Repayment Deferral under all Notes and the RJC Junior Note Interest
Deferral under the RJC Junior Note under this letter agreement (the “Actual
Deferral Total”).  In the event the Actual Deferral Total is less than or equal
to the value of B (defined above), no Subsequent Warrant Shares shall be
issuable.
G =
the Investor’s Principal (defined above)
H =
the Aggregate Principal (defined above)



The Initial Warrants and the Subsequent Warrants shall be issued pursuant to the
form of Warrant attached hereto as Exhibit A.  The Company hereby agrees to use
its reasonable best efforts to (i) obtain NYSE MKT additional listing approval
with respect to the Initial Warrant Shares and issue the Initial Warrants no
later than September 18, 2015, and (ii) obtain NYSE MKT additional listing
approval with respect to the Subsequent Warrant Shares and issue the Subsequent
Warrants as promptly as possible following the date that the number of
Subsequent Warrant Shares is determined and to further provide the Agent upon
its request all copies of all correspondence and other documentation submitted
by the Company in support of its efforts to secure such listing approval of the
Initial and Subsequent Warrant Shares (the “Listing Covenant”).  In the event
that the NYSE MKT does not approve the additional listing of the Initial Warrant
Shares and the Agent shall reasonably determine that the Company shall have
failed to use its reasonable best efforts to satisfy the Listing Covenant above,
an Event of Default under the NPA, the Notes and the RJC Junior Note shall
automatically arise thirty (30) days following the Company’s receipt of written
notice of such breach; provided that the Company shall not have cured such
breach within such thirty (30) day period.


The Investors hereby consent and agree that neither the Original Investor’s
Interest Deferral, the RJC Interest Deferral, the Original Investor’s Principal
Repayment Deferral, the Heartland Amendment nor the RJC Principal Repayment
Deferral as contemplated and described hereunder (or, with respect to the
Heartland Amendment, as contemplated and described thereunder) shall give rise
to a breach or an event of default under the NPA, the Notes, the Heartland Note,
the RJC Junior Note, or any other Transaction Documents, or otherwise trigger
any right to prepayment under the NPA, the Notes, the Heartland Note, the RJC
Junior Note, or any of the other Transaction Documents.  Except as expressly
described herein (and with respect to the Heartland Note, as expressly described
in the Heartland Amendment), nothing contained herein shall (a) limit in any
manner whatsoever the Company’s obligation to comply with, and each Investors’
right to insist on the Company’s compliance with, each and every term of each
Note, the Heartland Note, the RJC Junior Note, the NPA and each other
Transaction Document, or  (b) constitute a waiver of any event of default or any
right or remedy available to any Investor, or of the Company’s or any other
person’s obligation to pay and perform all of its obligations, in each case
whether arising under the Notes, the Heartland Note, the NPA, the RJC Junior
Note, or any other Transaction Document, applicable law and/or in equity, all of
which rights and remedies howsoever arising are hereby expressly reserved, are
not waived and may be exercised by Investors at any time, and none of which
obligations are waived.


In the event the Company does not consummate either (i) the acquisition
transaction contemplated pursuant to that certain Agreement and Plan of
Reorganization, dated May 21, 2015 (as the same may be amended or supplemented,
the “Acquisition Agreement”), by and among the Company, PEDEVCO Acquisition
Subsidiary, Inc., Dome AB, and Dome Energy Inc. (the “Dome Transaction”), or
(ii) an Alternate Transaction (as defined below) on or before February 1, 2016,
unless the Company resumes full and prompt payment when due of all interest and
principal repayments as required pursuant to the Notes, the Heartland Note and
the RJC Junior Note, as applicable, commencing on February 1, 2016, then the
Company agrees that it shall cooperate with the Investors in exploring
opportunities to repay the Notes, the Heartland Note and the RJC Junior Note in
full as soon as possible following February 1, 2016.  For purposes of this
Consent and Agreement, an “Alternate Transaction” shall be any transaction
approved by the Investors in their sole discretion as an acceptable alternative
to the Dome Transaction.
 

 
 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 4
 
 
 
The Company hereby represents and warrants to the Agent and each of the
Investors that on the date hereof and after giving effect to this Consent and
Agreement, (i) each of the representations and warranties of the Company and the
Subsidiaries in the NPA and the other Transaction Documents are and shall be
true and correct in all material respects, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date and (ii) no Default or Event of Default
has occurred and is continuing or will occur as a result of the consummation of
this Consent and Agreement.


Company hereby further confirms and agrees, on behalf of itself and each of its
direct and indirect subsidiaries, that all security interests and liens granted
to Agent and Investors pursuant to the Transaction Documents continue in full
force and effect and shall continue to secure the Obligations (as defined in the
Security Agreement), including all liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, under the
Notes, the Heartland Note, the RJC Junior Note and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Investors as a preference, fraudulent transfer or otherwise as
such obligations may be amended, supplemented, converted, extended or modified
from time to time.


Subject in each case to any other prior and still effective intercreditor
agreements among the Investors that relate to payment priority, each of the
Investors hereby further agrees that on and after the occurrence of an Event of
Default and/or in connection with the distribution of proceeds from the sale or
transfer of all or substantially all of the assets or equity of the Company, all
accrued and unpaid interest deferred by any Investor pursuant to the Interest
Deferral shall be repaid in full prior to repayment of any other indebtedness of
the Company held by any other Investor.






[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 5
 
 
 

Except as specifically set forth herein, all terms and conditions of the NPA,
the Notes, the RJC Junior Note and other Transaction Documents shall remain in
full force and effect.


 

   
Regards,


/s/ Clark R. Moore                                                            
Clark R. Moore
Executive Vice President and General Counsel
PEDEVCO Corp.
               

 


Consented and Agreed:


BAM ADMINISTRATIVE SERVICES LLC


By:  /s/ Daniel
Saks                                                                


Name:  Daniel
Saks                                                                


Title:  Authorized
Signatory                                                                           


Date:  August 28, 2015


SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA
By: B Asset Manager, LP, its investment manager


By:  /s/ Daniel
Saks                                                                


Name:  Daniel
Saks                                                                


Title:  Authorized
Signatory                                                                           


Date:  August 28, 2015


BRE BCLIC SUB


By:  /s/ David
B.  Young                                                                           


Name:  David B.
Young                                                                           


Title:  Vice
President                                                                


Date:  August 28, 2015


BRE WNIC 2013 LTC PRIMARY


By:  /s/ David
B.  Young                                                                           


Name:  David B.
Young                                                                           


Title:  Vice
President                                                                


Date:  August 28, 2015


 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 6
 
 
 
BRE WNIC 2013 LTC SUB

By:  /s/ David
B.  Young                                                                           


Name:  David B.
Young                                                                           


Title:  Vice
President                                                                


Date:  August 28, 2015


RJ CREDIT LLC


By:  /s/ David
Steinberg                                                                           


Name:  David
Steinberg                                                                           


Title:  Authorized
Signatory                                                                           


Date:  August 27, 2015






HEARTLAND BANK ACKNOWLEDGES AND AGREES TO THE ENTRY INTO, AND PERFORMANCE IN
ACCORDANCE WITH, THIS CONSENT AND AGREEMENT BY THE PARTIES SIGNING ABOVE:


HEARTLAND BANK


By:  /s/ Mark
Hoffpauir                                                                           


Name:  Mark
Hoffpauir                                                                           


Title:  CCO                   
 
Date:  August 27, 2015
                                             


 
 

--------------------------------------------------------------------------------

 
Consent and Agreement
Page 7
 
 
 
EXHIBIT A
FORM OF WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 